Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 mentions U.S. Patent No. 5,731,286 and it is unclear to what features of the ‘286 patent are contemplated as being included in claim 12. 
Claim 12 recites the limitation "the sharply angled central cone" in line 2, the limitation “the bird feeder” in line 2 and the limitation “the angle of the internal surface of the conic closure apex” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation “the proximal end” in line 1 and the limitation “the location” in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 6,945,192 to Cote.
Referring to claim 1, Cote discloses a bird feeder cover lifting device comprised of, an elongate body with a top end and a bottom end – see at 20,24,102,104,157 and connection of 157 to 102, wherein the top end is tapered at an angle to a point – see at 157, and wherein the bottom end provides a stand – at 24, featuring a recess area defined by the stand – see multiple recesses formed in and between the components of item 24 in figures 14,14a.
Referring to claim 2, Cote further discloses the top end of the device is defined by tapered angles on two sides of the device – see at 157, and where the tapered angles end in the top point – see at 157 in figures 2-3.
Referring to claims 3 and 4, Cote further discloses the stand is comprised of three/four downwardly angled fins – see at 62 having six fins as seen in figures 14,14a.
Referring to claim 5, Cote further discloses the stand is comprised of a downwardly opening cup – see at 54-58 in figures 14,14a.
Referring to claim 19, Cote further discloses a handle – at the bottom of 20, located next to the proximal end of the elongate body and immediately above the location of the multiplicity of angled fins – at 62 – see figures 2-4 with the bottom of 20 capable of being grasped by a user during assembly/disassembly of the device.
Referring to claim 6, Cote discloses a bird feeder cover lifting device comprised of, an elongate body with a distal end and a proximal end – see at 20,24,102,104,157 and connection of 157 to 102, wherein the distal end of the elongate body is forked and features two tines – see at 157 forked about opening receiving item 155 as seen in figures 2-3, each of which ends in a tine point – see figures 2-3, wherein the distance between the two tine points is less than the width of the main portion of the elongate body from one side to the other side of the elongate body – see at 15 having a smaller width than items 20,157 as seen in figures 2-3, and wherein the proximal end of the device provides a stand – at 24 – see figures 1-2.
Referring to claim 7, Cote further discloses the elongate body of the device is tapered at an angle on at least two sides – see at 157, and such tapers culminate in the two tine points – see at 157 in figures 2-3.
Referring to claims 8 and 9, Cote further discloses the stand is comprised of three/four downwardly angled fins – see at 62 having six fins as seen in figures 14,14a.
	Referring to claim 10, Cote further discloses the stand is comprised of a downwardly opening cup – see at 54-58 in figures 14,14a.
	Referring to claim 11, Cote further discloses two sides of the main body of the device are each tapered at a first upwardly angled taper – see bottom of 157, and a second upwardly angled taper – see top of 157, with the second upwardly angled taper of each side culminating at a tine point of the forked distal end – see at 157 in figures 2-3.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote as applied to claim 11 above.
Referring to claim 12, Cote further discloses the first upwardly angled taper corresponds with the angle of an internal surface – see at 157 in figures 2-3, and the second upwardly angled taper corresponds with the angle of an internal surface – see at 157 in figures 2-3. Cote does not disclose the first angle taper corresponds to the angle of an internal surface of the sharply angled central cone of the bird feeder taught in U.S. Pat. No. 5,791,286, and the second upwardly angled taper corresponds with the angle of the internal surface of the conic closure apex of the bird feeder taught in U.S. Pat. Na. 5,791 286. However, it would have been obvious to one of ordinary skill in the art to take the device of Cote and make the elongated body any suitable size and shape including the claimed surfaces corresponding to the internal surfaces of U.S. Patent No. 5,791,286, so as to yield the predictable result of allowing for the device to be usable with multiple different devices as desired. 
Referring to claim 13, Cote further discloses a channel disposed between the two tines at the distal end of the device – see channel in 157 receiving item 155 as seen in figures 1-3.
Referring to claim 14, Cote further discloses a defined through-hole that is at the bottom of the channel – see at the bottom of 157 in figures 2-3.
Referring to claim 15, Cote further discloses a washer-receiving cup provided by the device – see the cup connected to the bottom of 157 in figures 2-3, and the aforementioned through hole is an aperture that passes through the center of the washer-receiving cup – see at the top of the cup in figures 2-3. It is noted that applicant has not positively recited the washer in the claim. 
Referring to claims 16 and 17, Cote further discloses the stand is comprised of three/four downwardly angled fins – see at 62 having six fins as seen in figures 14,14a.
Referring to claim 18, Cote further discloses a handle – at the bottom of 20, located next to the proximal end of the elongate body and immediately above the location of the multiplicity of angled fins – at 62 – see figures 2-4 with the bottom of 20 capable of being grasped by a user during assembly/disassembly of the device.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to bird feeder devices in general:
	U.S. Pat. No. 5,062,390 to Bescherer et al. – shows bird feeder device
	U.S. Pat. No. 7,409,922 to Baynard et al. – shows bird feeder device
	U.S. Pat. No. 7,610,875 to Webber – shows bird feeder device
	U.S. Pat. No. 7,735,453 to Vosbikian – shows bird feeder device
	U.S. Pat. No. 8,434,425 to Cote – shows bird feeder device

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643